Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 1 of 27 PageID #: 1362



                        UNITED STATES DISTRICT COURT

                       WESTERN DISTRICT OF LOUISIANA

                                 MONROE DIVISION

  UNITED STATES OF AMERICA                      CRIMINAL NO. 6:05-60040-01

  VERSUS

  KEITH HENDERSON                               JUDGE JAMES

                GOVERNMENT’S SUPPLEMENTAL OPPOSITION
                  TO A REDUCED SENTENCE PURSUANT TO
                    SECTION 404 OF THE FIRST STEP ACT

        NOW INTO COURT, through the undersigned Assistant United States

  Attorney, comes the United States of America, who moves this Court to deny the

  motion of defendant Keith Henderson for a reduced term of imprisonment under

  Section 404 of the First Step Act of 2018 (the “First Step Act”), and files this

  supplemental memorandum in support thereof.         Henderson contends that he is

  eligible for a reduced sentence of imprisonment under the First Step Act because his

  indictment included language that tracked the relevant statute at the time and

  merely charged him with “50 grams of more” of cocaine base (“crack”). He asks the

  court to ignore the facts contained in the PSR and the additional language in the

  indictment that set forth the actual crack quantity attributed to the defendant, which

  exceeded 280 grams. The Government contends that the latter, total, crack quantity

  attributed to Henderson controls for the purpose of calculating his new mandatory

  minimum under the First Step Act, rendering him ineligible for a reduced sentence

  of imprisonment.
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 2 of 27 PageID #: 1363



     I.      BACKGROUND

          Henderson and a codefendant were charged in a three-count superseding

  indictment for offenses occurring on multiple dates. Count 1 charged conspiracy to

  possess with intent to distribute 50 grams or more of crack, in violation of 21 U.S.C.

  §§ 841(a)(1) and 846, and Counts 2, 3, and 4 charged possession with intent to

  distribute 50 grams or more of crack, in violation of 21 U.S.C. § 841(a)(1).

  Additionally, the indictment specifically charged the actual amounts of crack beyond

  the statutory threshold. For Counts 2, 3, and 4, that was 128.3, 124.9, and 119.4

  grams of crack, respectively.    Count 1 incorporated these substantive counts by

  reference. The Government filed a Section 851 notice based on Henderson’s prior

  conviction for a felony drug offense; this filing increased his statutory penalty.

          Henderson was found guilty of all counts following a jury trial. The PSR

  ultimately attributed 11.760 kilograms of crack to him. This included the 11.34

  kilograms of crack that Henderson sold to a DEA informant during the conspiracy,

  as established through witness testimony at trial, and the distinct distribution

  quantities reflected in Counts 2, 3, and 4.

          Based on the quantity of crack and the Section 851 enhancement, Henderson’s

  minimum term of imprisonment for each count was 20 years and the maximum term

  was life imprisonment. Based on his base offense level of 38 and his criminal history

  category of III, the Guidelines imprisonment range was 292 to 365 months per count.

  On July 28, 2006, the court imposed concurrent sentences of 296 months of

  imprisonment and 10 years of supervised release as to each count. Henderson’s



                                            -2-
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 3 of 27 PageID #: 1364



  sentence was subsequently reduced to 240 months after the court granted a §

  3582(c)(2) motion.

     II.      ARGUMENT

           Henderson’s mandatory minimum should remain at 20 years based on two

  independent crack attributions: the 372.6 grams charged in the indictment and the

  11.760 kilograms attributed to him at sentencing. As explained above, the indictment

  in this case, returned in 2005, charged distribution of more than 50 grams of crack.

  It also included the actual amounts of cocaine base beyond the statutory threshold

  for Counts 2, 3, and 4, which together exceeded 180 grams. Then, at sentencing, the

  court adopted the undisputed finding of the presentence report that the offense

  involved more than 1.5 kilograms of crack. Under §§ 841(b)(1)(A) and 851, the

  defendant therefore faced a statutory maximum penalty of life imprisonment, and a

  mandatory minimum term of 20 years’ imprisonment.

           Henderson is not eligible for relief under Section 404 of the First Step Act,

  which authorizes retroactive application of the Fair Sentencing Act of 2010, because

  the same statutory penalties applied to his offense both before and after the Fair

  Sentencing Act. The Fair Sentencing Act increased the threshold crack quantity for

  a § 841(b)(1)(A) offense to 280 grams, but given that the quantity involved in this case

  far exceeds that amount, the statutory penalties remain the same.

           Henderson insists, however, that he is eligible because the indictment

  specifically charged an offense involving only 50 grams of crack, and under the Fair

  Sentencing Act, the penalties for that quantity are lower: a maximum of 40 years and



                                            -3-
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 4 of 27 PageID #: 1365



  a minimum of five years, under Section 841(b)(1)(B).1 He further contends that

  application now of higher penalties based on the court’s original quantity finding at

  sentencing would violate Apprendi v. New Jersey, 530 U.S. 466 (2000), and Alleyne v.

  United States, 570 U.S. 99 (2013). These arguments fail as they are defeated by the

  pertinent statutory language and extensive precedent. The Government charged 50

  grams in the original indictment only because that was the pertinent statutory

  threshold at the time. Applying that artificial quantity now in this case would create

  a gross disparity with similarly situated offenders charged after the Fair Sentencing

  Act was adopted in 2010, defeating the plain Congressional intent in the First Step

  Act of assuring like treatment of like offenders. As will be explained, the First Step

  Act does not permit that result.

        Pursuant to 18 U.S.C. § 3582(c), “[t]he court may not modify a term of

  imprisonment once it has been imposed except that (1) . . . (B) the court may modify




  1 For offenders sentenced before the effective date of the Fair Sentencing Act, August
  3, 2010, § 841(b)(1)(A) applied to an offense involving 50 grams of crack or more, and
  required a mandatory minimum sentence of 10 years’ imprisonment (increased if the
  defendant had one or two prior felony drug convictions) and permitted a maximum
  sentence of life. Section 841(b)(1)(B) applied to an offense involving 5 grams of crack
  or more, and required a mandatory minimum sentence of 5 years’ imprisonment
  (increased to 10 years if the defendant had a prior felony drug conviction) and
  permitted a maximum sentence of 40 years (increased to life if the defendant had a
  prior felony drug conviction). Under the Fair Sentencing Act, the thresholds were
  changed to 280 grams under § 841(b)(1)(A) and 28 grams under § 841(b)(1)(B). Both
  before and after the Fair Sentencing Act, the Government charged and proved only
  the threshold quantity required by the statute (i.e., under § 841(b)(1)(A), 50 grams
  before the Act, and 280 grams after; or, under § 841(b)(1)(B), 5 grams before the Act,
  and 28 after). Once the threshold quantity is established by the jury’s verdict or
  defendant’s plea, the court then has discretion to impose a sentence within the
  applicable statutory maximum, and to find sentencing facts by a preponderance of
  the evidence, in accord with United States v. Booker, 543 U.S. 220 (2005).
                                            -4-
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 5 of 27 PageID #: 1366



  an imposed term of imprisonment to the extent otherwise expressly permitted by

  statute …” The relevant statute here—the First Step Act—does not permit relief in

  this case.

        Section 404(b) of the First Step Act provides:

        A court that imposed a sentence for a covered offense may, on motion of
        the defendant, the Director of the Bureau of Prisons, the attorney for the
        Government, or the court, impose a reduced sentence as if sections 2 and
        3 of the Fair Sentencing Act of 2010 … were in effect at the time the
        covered offense was committed.

  Section 404(a) defines a “covered offense” as “a violation of a Federal criminal statute,

  the statutory penalties for which were modified by section 2 or 3 of the Fair

  Sentencing Act of 2010 …, that was committed before August 3, 2010.” Section 404(c)

  makes clear that any sentence reduction is discretionary, stating, “[n]othing in this

  section shall be construed to require a court to reduce any sentence pursuant to this

  section.”

        A straightforward reading of Section 404 calls for the court to make two

  sequential determinations: first, whether it may impose a reduced sentence, and

  second, if so, what sentence would have been appropriate had the Fair Sentencing

  Act been in effect at the time the defendant committed his crime.             Here, the

  defendant’s claim fails at the first step (and at the second step, too).

        Section 404(b) authorizes a sentence reduction only if the court previously

  imposed a sentence for a “covered offense.” A “covered offense,” in turn, is a “violation

  of a Federal criminal statute, the statutory penalties for which were modified by

  section 2 or 3 of the Fair Sentencing Act of 2010 …, that was committed before August

  3, 2010.” First Step Act § 404(a). The statute thus keys eligibility not on the
                                            -5-
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 6 of 27 PageID #: 1367



  defendant’s statute of conviction, but on the specific “violation” that the defendant

  “committed.” And a “violation” qualifies as a “covered offense” only if the “statutory

  penalties for” that violation were “modified by sections 2 or 3 of the Fair Sentencing

  Act.”

          By referring to a “violation” that was “committed” on a particular date, Section

  404(a) sensibly grounds the eligibility inquiry in the actual conduct involved in the

  defendant’s violation, rather than the statute under which the defendant was

  convicted. In Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 489 (1985), for instance,

  the Supreme Court held in the context of 18 U.S.C. § 1964(c) that the term “violation”

  “refers only to a failure to adhere to legal requirements,” not a criminal conviction.

  The Court explained that when Congress wishes to refer to “prior convictions, rather

  than prior criminal activity,” it uses the term “conviction,” not “violation.” Id. at 489

  n.7. And in United States v. Hayes, 555 U.S. 415 (2009), the Court held that a statute

  defining a prior conviction for a “misdemeanor crime of domestic violence” referred in

  part to the defendant’s actual conduct, not the statutory elements of the crime, when

  it described the prior offense as one “committed by a current or former spouse, parent,

  or guardian.” Id. at 426 (quoting 18 U.S.C. § 921(a)(33)(A));2 cf. Nijhawan v. Holder,


  2 In the statute at issue in Hayes, the term “misdemeanor crime of domestic violence”
  was defined as an offense that “has, as an element, the use or attempted use of
  physical force, or the threatened use of a deadly weapon, committed by a current or
  former spouse, parent, or guardian of the victim, by a person with whom the victim
  shares a child in common, by a person who is cohabitating with or has cohabitated
  with the victim as a spouse, parent, or guardian, or by a person similarly situated to
  a spouse, parent, or guardian of the victim.” The Court held that the domestic
  relation of the perpetrator need not be an element of the offense of conviction; rather,
  the Government may prove as a factual matter that the person who “committed” the
  offense at issue fell within one of the described relationships.
                                             -6-
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 7 of 27 PageID #: 1368



  557 U.S. 29, 32 (2009) (holding that a statutory term describing a prior “offense”

  referred not to a generic crime but to the “particular circumstances in which an

  offender committed” that offense “on a particular occasion”).

        Here, Congress directed courts to assess eligibility by reference to the specific

  violation the defendant committed, rather than his statute of conviction. Congress

  easily could have declared eligible “any defendant convicted under a statute for which

  the penalties were altered by the Fair Sentencing Act of 2010, so long as that

  defendant has not already been sentenced in accordance with that Act.” Instead,

  Congress focused specifically on the “violation” for which the statutory penalties were

  modified by the Fair Sentencing Act. To repeat, the operative clause is: “a violation

  of a Federal criminal statute, the statutory penalties for which were modified by

  section 2 or 3 of the Fair Sentencing Act of 2010 … that was committed before August

  3, 2010.” According to Henderson, this means that a defendant is eligible whenever

  the penalties set forth in a statute under which he was charged were modified,

  regardless of the actual facts of the offense. But this conclusion misreads the statute,

  erroneously construing the phrase “the statutory penalties for which” to modify

  “Federal criminal statute,” rather than the full phrase “a violation of a Federal

  criminal statute.”

        Henderson’s construction suffers from two related infirmities. First, if all that

  mattered in determining eligibility were whether the penalties associated with the

  defendant’s statute of conviction were modified, then any defendant convicted of any

  drug offense under Section 841 would be eligible for a reduction, even if the offense

  did not involve crack cocaine. Plainly, Congress included the word “violation” to
                                           -7-
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 8 of 27 PageID #: 1369



  ensure that only those defendants whose penalties actually were affected by the Fair

  Sentencing Act would be eligible for a discretionary reduction.          And second, if

  Henderson’s construction were correct, it would make no sense for Congress to have

  included the word “statutory” in describing the relevant penalties.          That is, if

  Congress intended the phrase “the statutory penalties for which” to modify only

  “Federal criminal statute,” Congress naturally would have dropped “statutory” to

  avoid an immediate redundancy (“a Federal criminal statute, the penalties for which

  …”).

         Moreover, Section 404 directs particular attention to the circumstances under

  which the particular violation was “committed,” not to the statute of conviction

  generically. Both Sections 404(a) and 404(b) address the date of commission, and in

  Section 404(a) in particular, Congress added a date-based qualifier: “that was

  committed before August 3, 2010.” Thus, the inquiry into what counts as a “covered

  offense” necessarily turns on facts specific to the defendant’s offense—when it was

  committed—and not merely the statutory definitions that appear in 21 U.S.C. §

  841(b)(1).

         Thus, it is clear from the text that a defendant is eligible only if the statutory

  penalties for his violation were modified by the Fair Sentencing Act. In other words,

  Congress directed courts assessing eligibility to take a case-specific approach,

  focusing on the actual violation at issue.        Courts therefore should not blind

  themselves to the actual quantity of crack involved in defendants’ offenses—

  especially if the defendant admitted or did not dispute those quantities. If, as is the

  case here, the defendant’s “violation” involved a quantity of crack that would have
                                            -8-
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 9 of 27 PageID #: 1370



  triggered the same penalty after enactment of the Fair Sentencing Act, then that

  defendant’s “violation” is not one for which the statutory penalties were modified by

  the Fair Sentencing Act. Accordingly, the court did not impose a sentence for a

  “covered offense,” and the defendant is ineligible for a reduced sentence.

        The defendant’s contrary reading not only undermines the statutory text, but

  also conflicts with Congress’s manifest intent, as it would lead to profoundly unfair

  and illogical disparities between defendants charged before and after the Fair

  Sentencing Act. There is no dispute that Congress, in enacting Section 404 of the

  First Step Act in 2018, was concerned about a particular class of cocaine base

  defendants: those whose statutory penalties would have been lower but for the

  fortuity that they were sentenced before August 3, 2010, and therefore could not take

  advantage of the Fair Sentencing Act. See Dorsey v. United States, 567 U.S. 260

  (2012). For instance, if a crime involved 200 grams of crack, and the defendant was

  sentenced under Section 841(b)(1)(A) before August 3, 2010, a court should consider

  whether to grant a reduced sentence, as the Fair Sentencing Act places the 200-gram

  offense in Section 841(b)(1)(B). This relief puts the offender in an identical position

  to those sentenced after August 3, 2010. If, however, the original crime involved at

  least 280 grams of crack, the defendant’s violation would have triggered the same

  Section 841(b)(1)(A) penalties both before and after the Fair Sentencing Act. If such

  a defendant had been sentenced after the Fair Sentencing Act, all agree that he could

  not obtain a discretionary reduction of sentence today.       But under the defense

  approach, had that same defendant been sentenced before the Fair Sentencing Act

  took effect, he would now be entitled to a discretionary reduction of sentence. Nothing
                                           -9-
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 10 of 27 PageID #: 1371



   in the text or legislative history of the First Step Act suggests that Congress would

   have countenanced this asymmetry, which is entirely unfair to defendants sentenced

   after enactment of the Fair Sentencing Act.

          This case illustrates the point.       As explained, the defendant’s offense

   indisputably involved more than 280 grams of crack, calling for the maximum

   penalties under the drug-trafficking statute. Every crack offender charged with and

   convicted of such a crime since August 3, 2010, has been sentenced under that same

   provision. If the defendant here were to receive a sentence reduction based on the

   fiction that his offense involved only 50 grams of crack, his statutory sentencing

   exposure would be lower than that faced by everyone who was charged with the same

   crime after August 3, 2010. The purpose of the First Step Act was to reconcile the

   disparity between those sentenced before the Act and those sentenced afterwards. It

   would turn that goal on its head to instead afford greater relief, untethered to any

   actual facts, to earlier offenders.

          To make matters worse, under Henderson’s approach, nearly every defendant

   charged under Sections 841(b)(1)(A) or (b)(1)(B) before the Fair Sentencing Act would

   now be eligible for a sentence reduction. Before the Fair Sentencing Act, there was

   no reason for any prosecutor to allege in an indictment more than 50 grams for a

   subsection A offense or more than 5 grams for a subsection B offense. Under the Fair

   Sentencing Act, however, those specific quantities—50 grams and 5 grams—are

   treated less severely. Thus, under the defense view, nearly every defendant charged

   under those statutes would be treated differently from identically situated

   defendants charged after the Fair Sentencing Act became effective, even if their
                                          - 10 -
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 11 of 27 PageID #: 1372



   violations involved crack quantities substantially exceeding the new statutory

   thresholds. Henderson does not, and cannot, offer any justification for the mass

   disparity he seeks, or any explanation of why Congress would have intended such an

   odd result.

         Instead, Henderson suggests that denial of eligibility at this time, resting on

   the factual determinations made at the original sentencing, would violate the rulings

   in Apprendi v. New Jersey, 530 U.S. 466 (2000), and Alleyne v. United States, 570 U.S.

   99 (2013), that any fact increasing either a statutory maximum or mandatory

   minimum penalty must be charged in an indictment and found by a jury or admitted

   by the defendant.3 But these cases do not apply here, because the First Step Act

   authorizes a court only to “reduce” a sentence, not increase it, and further makes

   clear that “[n]othing in this section shall be construed to require a court to reduce any

   sentence pursuant to this section.” First Step Act § 404(c).

         The situation matches that in Dillon v. United States, 560 U.S. 817 (2010).

   There, the Court considered a motion for sentencing reduction under 18 U.S.C. §

   3582(c)(2). Section 3582(c)(2) allows a court to reduce a sentence, in its discretion,

   upon adoption of a sentencing guideline amendment designated by the Sentencing

   Commission as retroactive.      The Commission’s policy statement implementing §

   3582(c)(2) decreed that a court could not, except in limited, specified circumstances,




   3 In fact, Alleyne applied to very few, if any, defendants who might benefit from the
   First Step Act. Any defendant sentenced before August 3, 2010, and whose conviction
   became final before Alleyne was decided on June 17, 2013, was subject to the rule of
   Harris v. United States, 536 U.S. 545 (2002), that a jury need not find a quantity
   increasing a mandatory minimum sentence, a decision later overruled in Alleyne.
                                              - 11 -
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 12 of 27 PageID #: 1373



   reduce a sentence below the range set by the amended guideline provision.

   Defendants objected that a further reduction should be allowed under Booker v.

   United States, 543 U.S. 220 (2005), which rendered the guidelines advisory to remedy

   a violation of Apprendi.

         The Supreme Court disagreed. It stated that “[b]y its terms, § 3582(c)(2) does

   not authorize a sentencing or resentencing proceeding.” Rather, it allows courts to

   “reduce” a sentence of imprisonment in limited circumstances identified by the

   Sentencing Commission. The Court explained:

         Given the limited scope and purpose of § 3582(c)(2), we conclude that
         proceedings under that section do not implicate the interests identified
         in Booker. Notably, the sentence-modification proceedings authorized
         by § 3582(c)(2) are not constitutionally compelled. We are aware of no
         constitutional requirement of retroactivity that entitles defendants
         sentenced to a term of imprisonment to the benefit of subsequent
         Guidelines amendments.           Rather, § 3582(c)(2) represents a
         congressional act of lenity intended to give prisoners the benefit of later
         enacted adjustments to the judgments reflected in the Guidelines.

         Viewed that way, proceedings under § 3582(c)(2) do not implicate the
         Sixth Amendment right to have essential facts found by a jury beyond a
         reasonable doubt. Taking the original sentence as given, any facts found
         by a judge at a § 3582(c)(2) proceeding do not serve to increase the
         prescribed range of punishment; instead, they affect only the judge’s
         exercise of discretion within that range.

   Id. at 828. This reasoning applies with full force here. Retroactive application of the

   Fair Sentencing Act is not constitutionally compelled, but rather is an act of

   Congressional lenity.      That is because, as an ordinary rule and absent a

   Congressional declaration, new statutory provisions do not abrogate prior penalties.

   See 1 U.S.C. § 109. The First Step Act solely calls for the court to determine whether

   the statutory penalties would have been different based on the “violation” the

                                           - 12 -
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 13 of 27 PageID #: 1374



   defendant “committed,” and if so, exercise discretion in determining whether to

   reduce the sentence.

         Further, Dillon observed, “[i]t is also notable that the provision applies only to

   a limited class of prisoners—namely, those whose sentence was based on a sentencing

   range subsequently lowered by the Commission. Section 3582(c)(2)’s text, together

   with its narrow scope, shows that Congress intended to authorize only a limited

   adjustment to an otherwise final sentence and not a plenary resentencing

   proceeding.” Dillon, 560 U.S. at 825-26.

         Here, the legislation at issue uses precisely the same term as that seen in §

   3582(c)(2), providing authorization to “reduce” a sentence, not reimpose it. Further,

   as in the § 3582(c)(2) context, the Act applies only to a narrow set of offenders, i.e.,

   those who committed crack cocaine offenses and were sentenced before August 3,

   2010. And the Act expressly states that the court is not required to reduce any

   sentence.4


   4 Section 3582(c)(2), addressed in Dillon, states that “the court may reduce the term
   of imprisonment.” Section 404(b) of the First Step Act states that the court may
   “impose a reduced sentence,” while Section 404(c) states: “No court shall entertain a
   motion made under this section to reduce a sentence if the sentence was previously
   imposed or previously reduced in accordance with the amendments made by sections
   2 and 3 of the Fair Sentencing Act of 2010 . . . or if a previous motion made under this
   section to reduce the sentence was, after the date of enactment of this Act, denied
   after a complete review of the motion on the merits. Nothing in this section shall be
   construed to require a court to reduce any sentence pursuant to this section.” The
   terminology of the First Step Act follows that of Section 3582(c)(2).

   Yet some defendants argue that the singular use of the term “impose a reduced
   sentence” in Section 404(b) mandates a de novo resentencing. This argument is
   unpersuasive. As one court observed, “[t]he First Step Act’s use of the word ‘impose’
   must be read in context … The First Step Act authorizes a court to ‘impose a reduced
   sentence,’ and otherwise refers to a proceeding to ‘reduce’ a sentence. . . . The First
                                           - 13 -
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 14 of 27 PageID #: 1375



         Finally, the Dillon Court added:

         This understanding of § 3582(c)(2) as a narrow exception to the rule of
         finality finds further support outside the statute. Federal Rule of
         Criminal Procedure 43 requires that a defendant be present at
         “sentencing,” see Rule 43(a)(3), but it excludes from that requirement
         proceedings that “involv[e] the correction or reduction of sentence under
         Rule 35 or 18 U.S.C. § 3582(c),” Rule 43(b)(4). Like § 3582(c)(2), Rule 35
         delineates a limited set of circumstances in which a sentence may be
         corrected or reduced. Specifically, it authorizes a court to “correct a
         sentence that resulted from arithmetical, technical, or other clear error”
         within 14 days after sentencing, Rule 35(a), and it authorizes a
         reduction for substantial assistance on the Government’s motion, Rule
         35(b). Rule 43 therefore sets the proceedings authorized by § 3582(c)(2)
         and Rule 35 apart from other sentencing proceedings.

   Dillon, 560 U.S. at 827-28. Rule 43 by its term applies to all motions under § 3582,

   not just motions under § 3582(c)(2) based on retroactive guideline amendments. Rule

   43 therefore applies here, where the sentencing reduction is authorized by §




   Step Act does not call for a full or plenary resentencing.” United States v. Potts, 2019
   WL 1059837, at *3 (S.D. Fla. Mar. 6, 2019). Indeed, in discussing sentence reductions
   under § 3582(c)(2)—which are not de novo resentencings—the Supreme Court has
   freely used the word “impose” in relation to the new, lower sentence that results from
   applying the retroactive amendment. See, e.g., Dillon, 560 U.S. at 827 (“Only if the
   sentencing court originally imposed a term of imprisonment below the Guidelines
   range does § 1B1.10 authorize a court proceeding under § 3582(c)(2) to impose a term
   ‘comparably’ below the amended range.”). Nothing in the plain meaning of the word
   “impose” precludes using that word to describe a court’s action in reducing a sentence
   under § 3582(c), which, consistent with Dillon, is not subject to the rules of Apprendi
   and Alleyne.
                                              - 14 -
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 15 of 27 PageID #: 1376



   3582(c)(1)(B), and thus the Supreme Court’s explanation applies here too.5 These

   proceedings, as in Dillon, do not warrant the application of Apprendi or Alleyne.6

         Given the holding in Dillon, every appellate court to address the issue has held

   that a court, when determining whether a defendant is eligible for a sentencing

   reduction under § 3582(c)(2) based on a retroactive amendment to the narcotics

   sentencing guideline, which is driven by drug quantity, may make factual findings

   based on the original record to determine whether the offense involved a quantity

   that results in the same sentencing range under the amended guideline and therefore

   renders the defendant ineligible for relief. See, e.g., United States v. Rios, 765 F.3d

   133, 138 (2d Cir. 2014); United States v. Peters, 843 F.3d 572, 578 (4th Cir. 2016);

   United States v. Valentine, 694 F.3d 665, 670 (6th Cir. 2012); United States v. Hall,

   600 F.3d 872, 876 (7th Cir. 2010); United States v. Anderson, 707 F.3d 973, 975 (8th

   Cir. 2013); United States v. Mercado-Moreno, 869 F.3d 942, 953–55 (9th Cir. 2017);

   United States v. Battle, 706 F.3d 1313, 1319 (10th Cir. 2013); United States v.




   5 Many courts have held that Rule 43 applies to motions under Section 404 of the
   First Step Act and therefore no hearing or plenary resentencing proceeding is
   required. See, e.g., United States v. Potts, 2019 WL 1059837, at *2 (S.D. Fla. Mar. 6,
   2019); United States v. Glover, 2019 WL 1924706, at *9-10 (S.D. Fla. May 1, 2019);
   United States v. Kamber, 2019 WL 399935, *2 (S.D. Ill. Jan. 31, 2019); United States
   v. Perkins, 2019 WL 1578367, at *3 (N.D. Iowa Apr. 3, 2019); United States v. Davis,
   2019 WL 1054554, at *2 (W.D.N.Y. Mar. 6, 2019); United States v. Shelton, 2019 WL
   1598921, at *2 (D.S.C. Apr. 15, 2019); United States v. Coleman, 2019 WL 1877229,
   at *8 (E.D. Wis. Apr. 26, 2019).

   6  The Dillon Court further stated: “The substantial role Congress gave the
   Commission with respect to sentence-modification proceedings further supports this
   conclusion.” Dillon, 560 U.S. at 826. That feature is absent here, but the remainder
   of the Dillon Court’s statutory analysis fully supports the conclusion suggested here,
   as explained above.
                                            - 15 -
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 16 of 27 PageID #: 1377



   Hamilton, 715 F.3d 328, 340 (11th Cir. 2013); United States v. Wyche, 741 F.3d 1284,

   1293 (D.C. Cir. 2014). In reasoning that is directly applicable to the present situation

   as well, the Ninth Circuit explained:

         Typically, in those cases, neither the court nor the parties anticipate a
         future Guidelines amendment that will move the line and require
         further fact-finding to determine the defendant’s eligibility for a
         sentence reduction under § 3582(c)(2).

         In those cases where a sentencing court’s quantity finding is ambiguous
         or incomplete, a district court may need to identify the quantity
         attributable to the defendant with more precision to compare it against
         the revised drug quantity threshold under the relevant Guidelines
         amendment. The Supreme Court indicated that such fact-finding was
         permissible in Dillon. See 560 U.S. at 828-29 (stating that “facts found
         by a judge at a § 3582(c)(2) proceeding do not serve to increase the
         prescribed range of punishment”).

   Mercado-Moreno, 869 F.3d at 954.        The same fact-finding is necessary here to

   compare the drug quantity attributable to the defendant against the revised drug

   quantity thresholds under the Fair Sentencing Act, and is not restricted by Apprendi

   and Alleyne. In this case, however, the fact-finding is easy: It is undisputed that

   Henderson’s offense involved more than 11.7 kilograms of crack.

         It also bears emphasis that any reduction in sentence under the First Step Act

   must comport with § 3582(c)(1)(B), which states, “[t]he court may not modify a term

   of imprisonment once it has been imposed except that … the court may modify an

   imposed term of imprisonment to the extent otherwise expressly permitted by statute

   …”   The First Step Act allows imposition of a reduced sentence as if the Fair

   Sentencing Act “were in effect at the time the covered offense was committed.” It

   does not “expressly” authorize the retroactive application of Apprendi and Alleyne,

   which are inapplicable for this reason as well. Courts are unanimous in holding that
                                            - 16 -
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 17 of 27 PageID #: 1378



   Apprendi7 and Alleyne8 do not apply retroactively to undermine an otherwise final

   judgment, and Congress did not expressly state otherwise here. It did not decree that

   only this small set of offenders sentenced before August 3, 2010—those who

   committed crack cocaine offenses for which the statutory sentencing ranges have

   changed—may receive consideration under Apprendi and Alleyne, while no one else

   may.9


   7Apprendi does not apply retroactively on collateral review. Love v. Menifee, 333 F.3d
   69, 73 (2d Cir. 2003); United States v. Swinton, 333 F.3d 481 (3d Cir. 2003); United
   States v. Sanders, 247 F.3d 139 (4th Cir. 2001); United States v. Brown, 305 F.3d 304,
   307-10 (5th Cir. 2002); Goode v. United States, 305 F.3d 378, 382 85 (6th Cir. 2002);
   Curtis v. United States, 294 F.3d 841, 842 44 (7th Cir. 2002); United States v. Moss,
   252 F.3d 993, 997 1001 (8th Cir. 2001); United States v. Sanchez-Cervantes, 282 F.3d
   664, 667-71 (9th Cir. 2002); United States v. Mora, 293 F.3d 1213, 1218-19 (10th Cir.
   2002); McCoy v. United States, 266 F.3d 1245, 1256-58 (11th Cir. 2001).

   In Schriro v. Summerlin, 542 U.S. 348 (2004), consistent with all of these decisions,
   the Supreme Court held that Ring v. Arizona, 536 U.S. 584 (2002), which, in reliance
   on Apprendi, held that aggravating circumstances in a death penalty prosecution
   must be found by a jury rather than a judge, does not apply retroactively on collateral
   review. The Court explained that judicial fact finding might actually be more
   accurate, and in any event does not so “seriously diminish” accuracy that there is an
   “‘impermissibly large risk’” of punishing conduct the law does not reach. 542 U.S. at
   355-56 (citations omitted).

   8 Alleyne does not apply retroactively on collateral review. Butterworth v. United
   States, 775 F.3d 459, 465-468 & n.4 (1st Cir. 2015); United States v. Redd, 735 F.3d
   88, 91-92 (2d Cir. 2013) (per curiam); United States v. Reyes, 755 F.3d 210, 212-13 (3d
   Cir. 2014); United States v. Stewart, 540 F. App’x 171 (4th Cir. 2013) (per curiam)
   (unpublished); In re Kemper, 735 F.3d 211, 212 (5th Cir. 2013) (per curiam); In re
   Mazzio, 756 F.3d 487, 489-91 (6th Cir. 2014); Simpson v. United States, 721 F.3d 875,
   876 (7th Cir. 2013); Walker v. United States, 810 F.3d 568, 575 (8th Cir. 2016); Hughes
   v. United States, 770 F.3d 814, 817-19 (9th Cir. 2014); In re Payne, 733 F.3d 1027,
   1029-30 (10th Cir. 2013) (per curiam); United States v. Harris, 741 F.3d 1245, 1250
   n.3 (11th Cir. 2014).

   9 In contrast, where Congress authorizes de novo resentencing, it states that
   authority explicitly. See, e.g., 18 U.S.C. § 3742(f) and (g) (resentencings on remand
   following direct appeal); 28 U.S.C. § 2255(b) (resentencings in habeas context).
                                            - 17 -
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 18 of 27 PageID #: 1379



         This Court therefore can and should determine whether Henderson’s

   violations involved quantities that would have triggered the same penalties had the

   Fair Sentencing Act been in effect. Here, it is evident that the same sentencing range

   would have applied, and Henderson is not eligible for relief.

         While the district courts have not uniformly adopted the Government’s

   approach (or any other approach, for that matter), several courts have persuasively

   approved the position set forth here. Judge Hinkle, for example, in a lengthy opinion

   in United States v. Blocker, 2019 WL 2051957 (N.D. Fla. Apr. 25, 2019), observed that

   the defense position “would not eliminate disparity but instead would introduce

   enormous disparity in the opposite direction, giving earlier crack defendants a lower

   penalty range not available to later crack defendants.” Id. at *5. The court identified

   another absurdity in the defense position:

         Similarly, the Fair Sentencing Act was intended to lower the sentencing
         disparity between crack and powder, changing the 100-to-1 drug-
         amount ratio to approximately 18-to-1. The First Step Act was intended
         to give that same benefit to earlier crack defendants. The offense-
         controls theory [determining eligibility based on actual conduct]
         accomplishes that result. But if sentences for crack offenses are now
         lowered based on the indictment-controls theory [looking only to the
         charge in the indictment], an enormous disparity will be created in the
         opposite direction. Many defendants who committed crack offenses
         prior to adoption of the Fair Sentencing Act will be subject to lower
         penalty ranges than defendants who committed offenses involving the
         same amount of powder.

         Consider, for example, two defendants, one who conspired in 2007 to
         distribute 5 kilograms of powder, and the other who conspired to
         distribute 5 kilograms of crack, both with two prior felony drug
         convictions. In 2007, before adoption of the Fair Sentencing Act, both
         would have been subject to mandatory life sentences—the powder
         defendant because the offense involved 5 kilograms or more, and the
         crack defendant because the offense involved 50 grams or more. The
         indictments would have tracked the statute, so the powder defendant’s
                                           - 18 -
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 19 of 27 PageID #: 1380



         indictment would have charged 5 kilograms or more of powder, and the
         crack defendant’s indictment would have charged 50 grams or more of
         crack. If both were convicted, both would have faced mandatory life
         sentences.

         Under the offense-controls theory, nothing would change. Both
         defendants would still be subject to mandatory life sentences, just as two
         defendants who committed the same offenses today would be subject to
         mandatory life sentences.[10] There is no reason to believe Congress
         intended any different result.

         But under the indictment-controls theory, the crack defendant would
         now face a minimum of only 10 years, not life, because he would be
         treated as having committed an offense involving only 50 grams of
         crack—not 280 or more as required to trigger the life sentence. This
         would be the result even though the offense actually involved 5
         kilograms of crack and the government could prove it. The powder
         defendant, in contrast, would continue to serve the mandatory life
         sentence, because nothing in the Fair Sentencing Act or First Step Act
         allows a sentence reduction for a defendant whose offense involved only
         powder. Congress could not have intended to treat crack defendants this
         much more favorably than powder defendants.

   Id. at *6; see also United States v. Russo, 2019 WL 1277507, at *1 (D. Neb. Mar. 20,

   2019) (“[T]he Court cannot conclude that the First Step Act anticipates a full re-

   sentencing with application of laws and Guidelines that have changed since a

   defendant’s original sentencing, other than the retroactive application of the reduced

   penalties for crack cocaine set out in the Fair Sentencing Act. If the Court were to

   engage in such a re-sentencing, applying other laws and Guidelines that have been

   changed since Russo’s original sentencing, it would work an injustice to offenders




   10Actually, under Section 401 of the First Step Act, the mandatory penalty in this
   hypothetical would be 25 years for offenders sentenced after December 21, 2018. But
   that provision does not apply retroactively to anyone sentenced earlier, and thus does
   not detract from the force of Judge Hinkle’s explanation.
                                            - 19 -
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 20 of 27 PageID #: 1381



   sentenced in the past who did not have a crack cocaine conviction qualifying for

   sentence reduction pursuant to the Fair Sentencing Act of 2010”).

         Several other courts thus far have agreed that eligibility is determined based

   on the actual quantity involved in the offense. See United States v. Banuelos, 2019

   WL 2191788 (D.N.M. May 21, 2019) (agreeing with the government’s quantity

   argument; to avoid disparity, would also deny relief as a matter of discretion); United

   States v. Haynes, 2019 WL 1430125, at *2 (D. Neb. Mar. 29, 2019); United States v.

   Potts, 2019 WL 1059837, at *2 (S.D. Fla. Mar. 6, 2019); cf. United States v. Glover,

   2019 WL 1924706, at *7 (S.D. Fla. May 1, 2019) (Lenard, J.) (holding that Apprendi

   does not apply to a resentencing under § 404); United States v. Washington, 2019 WL

   2410078, at *2 (S.D. Fla. June 7, 2019) (Rosenberg, J.) (denying motion to reduce term

   of supervised release, holding that the First Step Act does not permit reconsideration

   of “extraneous” issues such as application of Apprendi and Alleyne).

         A fair number of other courts have disagreed and determined eligibility based

   only on the pre-Fair Sentencing Act quantity charged in the indictment.11 Most of


   11See United States v. Allen, 2019 WL 1877072, at *3 (D. Conn. Apr. 26, 2019); United
   States v. Razz, 2019 WL 2204068, at *7-8 (S.D. Fla. May 22, 2019) (Lenard, J.); United
   States v. Anderson, 2019 WL 2410077, at *1 (S.D. Fla. June 7, 2019) (Rosenberg, J.);
   United States v. Dodd, 2019 WL 1529516, at *2-3 (S.D. Iowa Apr. 9, 2019); United
   States v. Boulding, 2019 WL 2135494 (W.D. Mich. May 16, 2019) (Jonker, C.J.)
   (holding with no statutory analysis that anyone convicted under 841(b)(1)(A) or
   841(b)(1)(B) is eligible for consideration); United States v. Broussard, 2019 U.S. Dist.
   LEXIS 72844, at *5-6 (D. Minn. Apr. 19, 2019); United States v. Paulino, 2019 WL
   2437214 (D.N.M. June 11, 2019); United States v. Simons, 2019 WL 1760840, *6
   (E.D.N.Y. Apr. 22, 2019); United States v. Martin, 2019 WL 1558817, *3 (E.D.N.Y.
   Apr. 10, 2019); United States v. Rose, 2019 WL 2314479, at *3-5 (S.D.N.Y. May 24,
   2019) (Caproni, J.); United States v. Martinez, 2019 WL 2433660 (S.D.N.Y. June 11,
   2019) (Rakoff, J.); United States v. Davis, 2019 WL 1054554, at *2 (W.D.N.Y. Mar. 6,
   2019); United States v. Jones, 2019 WL 2480113 (E.D.N.C. June 11, 2019); United
                                             - 20 -
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 21 of 27 PageID #: 1382



   these decisions, however, present little or no reasoning, and the few that do are

   unpersuasive. For instance, in a statement relied upon by many courts, the district

   court in United States v. Davis, 2019 WL 1054554 (W.D.N.Y. Mar. 6, 2019), simply

   declared reliance on the “plain language” of the First Step Act, adding, “it is the

   statute of conviction, not actual conduct, that controls eligibility under the First Step

   Act,” without any assessment of the statutory analysis presented here. Id. at *2-3.

         Only the court in United States v. Rose, 2019 WL 2314479 (S.D.N.Y. May 24,

   2019), engaged the statutory text, albeit unpersuasively. Rose focused on the relevant

   language—“a violation of a Federal criminal statute, the statutory penalties for which

   were modified by section 2 or 3 of the Fair Sentencing Act of 2010 … that was

   committed before August 3, 2010”—and stated:

         The Government’s reading of § 404(a) depends on two erroneous
         interpretative choices. First, the Government construes the dependent
         clause, “the statutory penalties for which were modified by section 2 or
         3 of the Fair Sentencing Act of 2010” (hereinafter “penalties clause”), as
         modifying the noun “violation,” rather than modifying the phrase
         “Federal criminal statute.” Next, the Government construes “violation”
         to mean the actual conduct underlying the offense, rather than the
         elements of the offense. When given its most natural reading, the
         “penalties” clause modifies the adjacent noun phrase, “Federal criminal
         statute.”



   States v. Pugh, 2019 WL 1331684, at *3 (N.D. Ohio Mar. 25, 2019) (Gaughan, J.);
   United States v. Stone, 2019 WL 2475750 (N.D. Ohio June 13, 2019) (Nugent, J.);
   United States v. Pierre, 2019 WL 1495123, at *5 (D.R.I. Apr. 5, 2019); United States
   v. Stanback, 2019 WL 1976445, at *3 (W.D. Va. May 2, 2019) (Urbanski, C.J.); United
   States v. Laguerre, 2019 WL 861417, at *3 (W.D. Va. Feb. 22, 2019) (Dillon, J.); United
   States v. Pride, 2019 WL 2435685 (W.D. Va. June 11, 2019) (Jones, J.); United States
   v. Glore, 2019 WL 1060838, at *6 (E.D. Wis. Mar. 6, 2019); United States v. Shaw,
   2019 WL 2477089 (W.D. Wis. June 13, 2019); see also United States v. Francis, 2019
   WL 1983254, *2 (S.D. Ala. May 3, 2019) (declining to look to original findings to
   determine statutory penalties, but relying on original findings to assess amended
   guideline range).
                                           - 21 -
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 22 of 27 PageID #: 1383



   Rose, 2019 WL 2314479, at *3.

         That is not persuasive. The term, “the statutory penalties for which were

   modified,” more naturally relates to the entire phrase, “a violation of a Federal

   criminal statute,” than to only the final four words. As explained earlier, that is the

   better reading for multiple reasons. First, if one construes the phrase “the statutory

   penalties for which” as modifying only “Federal criminal statute” and not the full

   phrase “a violation of a federal criminal statute,” then every defendant convicted

   under Section 841, for any drug offense, would be eligible for a discretionary

   resentencing. Second, this construction renders the word “statutory” redundant.

   Third, the passage in full refers to a “violation … that was committed,” terminology

   that, as explained earlier, the Supreme Court has understood as referring to actual

   conduct, not statutory elements (Rose does not address that precedent). Fourth, and

   most significantly, in the relevant context, the only sensible interpretation is that

   “statutory penalties” relates to each violation. Posit, for instance, a person who before

   August 3, 2010, was charged with and admitted an offense involving ten kilograms

   of crack cocaine. The Fair Sentencing Act did not change the statutory penalties for

   that substantial crime, and in fact any person sentenced for exactly the same crime

   after August 3, 2010, would be subject to the same penalties that applied earlier. The

   Rose interpretation, however, would hold that the pre-August 3, 2010, offender may

   receive a lower sentence, just because the penalties for one “Federal criminal statute”

   in the abstract were altered.     As explained throughout this brief, that result is

   manifestly at odds with Congressional intent.



                                            - 22 -
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 23 of 27 PageID #: 1384



         For all of these reasons, the grammatical analysis presented in Rose is not

   persuasive. Rather, the phrase, “the statutory penalties for which were modified by

   section 2 or 3 of the Fair Sentencing Act of 2010,” is a restrictive clause that applies

   to the full phrase, “a violation of a Federal criminal statute,” as that reading is the

   only sensible interpretation in light of the manifest Congressional intent to treat

   identically offenders who were sentenced before and after passage of the Fair

   Sentencing Act.12

         In United States v. Allen, 2019 WL 1877072 (D. Conn. Apr. 26, 2019), the court

   did focus on “the purpose underlying the First Step Act,” stating “that Congress

   wanted to further the Fair Sentencing Act’s objective of mitigating the effects of a

   sentencing scheme that had a racially disparate impact. See Dorsey, 567 U.S. at 268.

   Given this remedial purpose, the First Step Act should be construed to provide courts

   with discretion to reduce a sentence when the statute the defendant violated has been

   modified by the Fair Sentencing Act to provide less severe penalties.” 2019 WL

   1877072, at *3. But it in no way advances the remedial purposes of the Act to afford

   greater relief to a defendant than he would have received had his sentence been




   12This would hold even if the Rose analysis had more grounding in rules of grammar
   than it does. It is long settled that the “‘rules of grammar govern’ statutory
   interpretation ‘unless they contradict legislative intent or purpose.’” Nielsen v. Preap,
   139 S. Ct. 954, 965 (2019) (quoting A. Scalia & B. Garner, Reading Law: The
   Interpretation of Legal Texts 140 (2012), citing Costello v. INS, 376 U.S. 120, 122-26
   (1964)). “It has often been said that punctuation is not decisive of the construction of
   a statute … Upon like principle we should not apply the rules of syntax to defeat the
   evident legislative intent.” Costanzo v. Tillinghast, 287 U.S. 341, 344 (1932). See also
   W. Union Tel. Co. v. Lenroot, 323 U.S. 490, 510 (1945) (Murphy, J., dissenting) (“To
   sacrifice social gains for the sake of grammatical perfection is not in keeping with the
   high traditions of the interpretative process.”).
                                              - 23 -
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 24 of 27 PageID #: 1385



   imposed after enactment of the Fair Sentencing Act. Rather, it is the Government’s

   position here that advocates and urges like treatment of like offenders, consistent

   with Congressional purpose, with relief afforded to those whose statutory sentencing

   ranges were in fact lowered by the Fair Sentencing Act, and denied to those whose

   ranges are unaffected.13

           Allen also suggested that Apprendi and Alleyne should apply, stating,

   “Congress legislates in the context provided by constitutional principles.” Id. at *4.

   Likewise, another court stated, “Congress, when drafting the First Step Act in 2018,

   surely did not intend for courts to disregard the last six years of Supreme Court

   federal sentencing jurisprudence and this court declines to do so.” United States v.

   Stanback, 2019 WL 1976445, at *3 (W.D. Va. May 2, 2019). But as explained above,

   under the constitutional landscape in recent years, Apprendi and Alleyne do not apply

   retroactively to offenders whose judgments were final before those decisions were

   announced. It is the denial of relief here—like the denial of relief under Booker that

   the Supreme Court affirmed in Dillon—that is in fact consistent with recent law. As

   explained above, it should not be concluded that Congress meant to afford such

   retroactive relief to a limited set of crack offenders that is not extended to anyone

   else.

           In United States v. Pierre, 2019 WL 1495123 (D.R.I. Apr. 5, 2019), the district

   court took another tack, stating:


   13 To date, courts have reduced the sentences of over 1,200 offenders under Section
   404, almost all with the consent of the Government, given that many pre-2010
   offenders were serving sentences based on actual crack quantities that are subject to
   lower penalties under the 2010 law.
                                          - 24 -
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 25 of 27 PageID #: 1386



         The Government’s approach, while reasonable, is problematic in several
         ways. First, it effectively requires the Court to employ a prosecutor-
         friendly “way-back machine” to conjure how the charge, plea, and
         sentencing would have looked had the Fair Sentencing Act of 2010 been
         in effect. For example, here, the Court is not confident that a well-
         counseled defendant caught with 28.77 grams of crack cocaine and a
         reasonable prosecutor from this District would have reached a plea deal
         of 28 grams or more of crack cocaine, thereby triggering the mandatory
         minimum by a mere .77 grams of crack cocaine. Indeed, it seems likely
         in this Court’s experience the parties would have agreed to a plea to a
         lower quantity.

   Id. at *5. In Blocker, the court effectively rebutted that view, stating:

         Had the indictment charged the higher amount of crack—280 grams—
         on count one, it might or might not have affected Mr. Blocker’s decision
         to plead guilty. The government would have relied on the same drug-
         amount evidence it relied on at that time and that it now relies on in
         response to the motion to reduce the sentence. Mr. Blocker might or
         might not have admitted that the conspiracy involved at least 280 grams
         of crack. Had he denied it, the government might or might not have
         been able to prove it beyond a reasonable doubt.

         It may not be possible now, after the fact, to resolve with certainty the
         question about what would have happened. But courts routinely resolve
         issues on which certainty is elusive, including issues like this one. Thus,
         for example, courts routinely must decide what would have happened
         when addressing ineffective-assistance-of-counsel claims on motions
         under 28 U.S.C. § 2255 or on petitions for writs of habeas corpus under
         28 U.S.C. § 2254.

   United States v. Blocker, 2019 WL 2051957, at *4 (N.D. Fla. Apr. 25, 2019). In the

   present case, there is no uncertainty.

         Finally, courts have cited the rule of lenity. See Allen, 2019 WL 1877072, at

   *3; Pierre, 2019 WL 1495123, at *5. But “[a]pplication of the rule of lenity requires

   more than a difficult interpretative question. Rather, ‘[t]o invoke the rule, we must

   conclude that there is a grievous ambiguity or uncertainty in the statute.’” United

   States v. Flemming, 617 F.3d 252, 270 (3d Cir. 2010), citing Muscarello v. United

                                             - 25 -
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 26 of 27 PageID #: 1387



   States, 524 U.S. 125, 138-39 (1998) (citation omitted). The rule of lenity is reserved

   “for those situations in which a reasonable doubt persists about a statute’s intended

   scope even after resort to the language and structure, legislative history, and

   motivating policies of the statute.” Moskal v. United States, 498 U.S. 103, 108 (1990).

   For all the reasons stated earlier, there is no such grievous ambiguity in the First

   Step Act. To the contrary, all tools of statutory interpretation point to the conclusion

   that an offender whose crack quantity supports the same penalty range under the

   Fair Sentencing Act that was applied at the original sentencing proceeding is not

   eligible for relief.

          As a final note, even if this Court disagrees with our legal assessment of

   eligibility, it should deny relief in the exercise of its discretion. Given the known

   quantity involved in the offense, the defendant would have received the same

   sentence if the Fair Sentencing Act had been in effect at the time of the original

   sentencing and the Government had presented its case subject to the Fair Sentencing

   Act’s requirements. The defendant should not receive a windfall not available to

   defendants prosecuted for the same conduct under the Fair Sentencing Act, who

   received sentences based on quantity determinations keyed to the thresholds set forth

   in that Act. A contrary result here would offend “the need to avoid unwarranted

   sentencing disparities among” similarly situated offenders under 18 U.S.C. §

   3553(a)(6), and the need for a sentence to “reflect the seriousness of the offense,”

   “promote respect for the law,” and “provide just punishment for the offense” under §

   3553(a)(2)(A).     See Dorsey, 567 U.S. at 276-79 (expressing the importance of

   consistency in sentencing similarly situated offenders when determining the
                                            - 26 -
Case 6:05-cr-60040-RGJ-PJH Document 294 Filed 06/27/19 Page 27 of 27 PageID #: 1388



   retroactive application of a statutory amendment). Relief in this matter should

   therefore be denied.

      III.   CONCLUSION

         WHEREFORE, the United States of America respectfully asks the Court to

   deny Henderson’s motion for a reduced sentence of imprisonment pursuant to Section

   404 of the First Step Act, but grant Henderson’s request for a reduced term of

   supervised release. The Government asks the Court to enter an amended judgment

   resentencing Defendant-Movant accordingly.

                                        Respectfully Submitted,

                                        DAVID C. JOSEPH
                                        UNITED STATES ATTORNEY


                                  BY:   /s Cadesby B. Cooper
                                        CADESBY B. COOPER
                                        NY Reg. # 5415583
                                        Assistant U.S. Attorney
                                        300 Fannin St., Suite 3201
                                        Shreveport, LA 71101
                                        (318) 676-3600 (Phone)




                                         - 27 -
